Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 10/01/2020.
Claims 1-6 are pending, where claim 1 is independent.
Applicants did not submit any IDS.

Specification 
The disclosure is objected to because of the following informalities: 
Applicant is reminded of the proper language and format for an abstract of the disclosure. Because, the abstract contents more than 150 words in length. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
See MPEP 608.01 (b) (I) E. Sample Abstracts.  

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception an abstract idea without significantly more. 
The claim(s) recite(s) collecting, establishing or deciding strategy as setting and providing voltage support for distribution system, as explained in detail below. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the power flow are mainly based on data/information collection and analysis do not add meaningful limitations sufficient amount to significantly more (“inventive concept”) than the judicial exception.
Claim 1: Ineligible 
Step 1: The claim recites a series of steps and, therefore, is a process. Thus, the claim is directed to the same as a process, which is a statutory category of invention (Step 1: Yes).
Next, the claims are analyzed to determine directed to a judicial exception (Alice Corp.).
Step 2A: The claim recites the step of load flow analysis as collecting, establishing or deciding strategy as setting and providing voltage support for distribution system. 
This collecting, establishing or deciding strategy as setting steps, as drafted in claims 1-3, is a process that under its broadest reasonable interpretation, covers:  Mental processes the concept performed in human such as observation, evaluation, judgement, opinion, etc. Thus, these claims recite in a group of mental processes. 
The claims 4-6 are analogous to such concepts identified by the abstract ideas of “mathematical formula and equations” of patent eligibility grouping. Because, mathematical concepts cover: mathematical relationships, mathematical formulas or equations, mathematical calculations.
In addition, this is also analogous to such concepts identified by the courts as abstract, such as collection, analysis and display information in Electric Power Group, LLC, v. Alstom, (671 F.3d 1317, 101 U.S.P.Q.2d 1785 (Fed. Cir. 2012)).
Thus, the claim recites in a group of mental process and mathematical concepts.
Therefore, the claim is directed to an abstract idea of a judicial exception (Step 2A Prong one: Yes). 
This exception is not integrated into a practical application of the exception and based on the recited additional elements of the claims (Step 2A Prong two: No).
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than the abstract idea. 
Step 2B: In addition to the steps that describe the abstract idea of collecting, establishing or deciding strategy as setting, the claim recites the additional limitation of collecting and providing voltage support for distribution system. This additional element taken individually represents a general-purpose data collection and providing voltage support for distribution system as load power flow analysis, as evidence discussed in the background [paragraph 0002-04] “existing voltage control strategy of an active distribution network is designed to mitigate the impacts of massive DG units on the voltage profile by switching capacitors, utilizing the on-load tap changers (hereinafter referred to as OLTCs), controlling interconnection switches, etc. Florin C et al. proposed that DSOs use centralized methods to control the capacitors, OLTC and interconnection switches coordinately, so as to maximize DG's active power access.” and Fig3. The additional elements collecting and providing voltage support for distribution system are mainly based on data/information collection and mathematical process that are not sufficient amount to significantly more (“inventive concept”) than the judicial exception. The claim recites generic computer process of load flow analysis. As such, the claim is directed to a judicial exception. Accordingly, the claim is ineligible for patenting. (Step 2B: No). See MPEP 2106.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Inuzuka, et al. (USP No. 9537314 B2) in view of Schlueter, et al. (USP No. 8239070 B1).
		As to claim 1, Inuzuka discloses A quick-response voltage control method of distribution system considering multiple participants (Inuzuka [abstract] “electric power system - fluctuation of system voltage - by an amount of power generation of the distributed power source - stabilization of the system voltage by generating a driving signal of a switch” [col 2-9] “voltage stabilization - evaluation function takes the system voltage as a variable is appropriate - voltage fluctuation corrected locally by a proper voltage control apparatus - rapid voltage fluctuation, use of the SVC is conceivable - high frequency component, a derivative, or the like of the system voltage” see Fig. 1-10), comprising: 
a MAS, which collects local information of the distribution systems controlled by each agent and interacts with the local information collected by each agent, so that voltage-power sensitivity of the distribution system, used for providing the theoretical basis for voltage regulation, is calculated by distributed calculation (Inuzuka [col 2-9] “static var compensator SVC - voltage detection - current detection - adjusts the distribution line voltage - controlling the reactive current injected into the distribution line so that the distribution line voltage kept to the reference value - voltage stabilization - evaluation function takes the system voltage as a variable is appropriate - voltage fluctuation corrected locally by a proper voltage control apparatus - high frequency component, a derivative, or the like of the system voltage” [abstract] “electric power system - fluctuation of system voltage - stabilization of the system voltage by generating a driving signal of a switch” see Fig. 1-10, detecting elements for collecting plurality of input information from the power distribution system); and 
multiple participants, which [establish incentive mechanism by DSOs based on the bidding game with imperfect information], and independently decide their own strategies to obtain the voltage regulation subsidy from the DSOs, according to the calculated voltage-power sensitivities, thus providing voltage support for the distribution system in the process of pursuing benefit maximization (Inuzuka [col 2-9] “static var compensator SVC - voltage detection - current detection - adjusts the distribution line voltage - controlling the reactive current injected into the distribution line so that the distribution line voltage kept to the reference value - voltage stabilization - evaluation function takes the system voltage as a variable is appropriate - voltage fluctuation corrected locally by a proper voltage control apparatus - high frequency component, a derivative, or the like of the system voltage” [claim 1, 6]  “power system - plurality of nodes; a plurality of natural energy power generation apparatuses; a plurality of switches disposed at respective nodes connecting respective natural energy power generation apparatuses to the power system; a plurality of voltage control apparatuses - step voltage control apparatus and a static var compensator, a voltage stabilizer for stabilizing a voltage of the power system” see Fig. 1-10, evaluation function obviously provides the strategies to obtain the optimized voltage regulation based on detected information of power distribution system).

But, Inuzuka does not explicitly teach [establish incentive mechanism by DSOs based on the bidding game with imperfect information].
However, Schlueter discloses establish incentive mechanism by DSOs based on the bidding game with imperfect information (Schlueter [col 65-75] “obtain loadflow solutions - coordination of voltage rescheduling control for outages - to agents in different control regions anticipated - posturing control provide modest change in voltage setpoint on a shared subset of the control set for the two control regions - benefit to the other control region - ATC constraints for each load pocket incorporated - computes locational marginal prices - compute an hourly updated locational marginal price for congestion - provide incentives for customers” See Fig. 1-22 Table 1-10, load flow analysis and coordination of voltage control provides incentives obviously establish incentive mechanism).
Inuzuka and Schlueter are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain power distrivution system.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities establish incentive mechanism, as taught by Inuzuka, and incorporating load flow analysis and coordination of voltage control provides incentives, as taught by Schlueter.  

As to claim 2, the combination of Inuzuka and Schlueter disclose all the limitations of the base claims as outlined above.  
The combination further discloses The quick-response voltage control method of distribution systems considering multiple participants according to claim 1, wherein, the quick-response voltage control method includes the following steps: 1) collecting local information of the distribution system by each agent; 2) calculating the voltage-power sensitivities of the radial DN by MAS; 3) establish the incentive mechanism by the DSO; 4) establish strategies by the participants (MGs) based on bidding games with imperfect information (Inuzuka [col 2-9] “static var compensator SVC - voltage detection - current detection - adjusts the distribution line voltage - controlling the reactive current injected into the distribution line so that the distribution line voltage kept to the reference value - voltage stabilization - evaluation function takes the system voltage as a variable is appropriate - voltage fluctuation corrected locally by a proper voltage control apparatus - high frequency component, a derivative, or the like of the system voltage” [abstract] “electric power system - fluctuation of system voltage - stabilization of the system voltage by generating a driving signal of a switch” [claim 1, 6]  see Fig. 1-10, detecting elements for collecting plurality of input information from the power distribution system, evaluation function obviously establish the strategy to obtain the voltage regulation)

As to claim 3, the combination of Inuzuka and Schlueter disclose all the limitations of the base claims as outlined above.  
The combination further discloses The quick-response voltage control method of distribution systems considering multiple participants according to claim 2, wherein the local information described in Step 1) includes: Voltage V.sub.n of Node n, injected active power P.sub.n and injected reactive power Q.sub.n of Node n, active power P.sub.to.n and reactive power Q.sub.to,n of Node n flow from the upstream branch, and the branch resistances R.sub.n and reactance X.sub.n between Node n−1 and Node n (Inuzuka [col 2-9] “n arbitrary node (n11 to n55), the voltage control apparatuses, such as a load-time tap switching transformer (LRT), a step voltage control apparatus (SVR), and a static var compensator (SVC) as voltage control apparatuses - voltage detection - current detection - adjusts the distribution line voltage - controlling the reactive current injected into the distribution line so that the distribution line voltage kept to the reference value - voltage stabilization - evaluation function takes the system voltage as a variable is appropriate - voltage fluctuation corrected locally by a proper voltage control apparatus - high frequency component, a derivative, or the like of the system voltage” [abstract] “electric power system - fluctuation of system voltage - stabilization of the system voltage by generating a driving signal of a switch” see Fig. 1-10, detecting elements for collecting plurality of input information from the plurality of nodes n11-n55 of the distribution system).

As to claim 4, the combination of Inuzuka and Schlueter disclose all the limitations of the base claims as outlined above.  
The combination further discloses The quick-response voltage control method of distribution systems considering multiple participants according to claim 2, wherein the voltage-power sensitivities of the radial DN by MAS described in Step 2 is the voltage-power sensitivity between any two Nodes n and m in the radial DN, which is denoted by ∂ V m ∂ P n , wherein V.sub.m denotes the voltage at Node m, P.sub.n denotes the injected active power of Node n; the calculation method of the voltage-power sensitivity ∂ V m ∂ P n is divided into the following three cases according to the relative topological positions of Nodes n and m: a) when Node n is on the upstream of Node m, the calculation formula is as follows: ∂ V m ∂ P n = ∂ V n ∂ P n .Math. ∂ V m ∂ V n = ∂ V n ∂ P n .Math. .Math. i = n + 1 m ⁢ ∂ V i ∂ V i - 1 ( 1 ) wherein, V.sub.n denotes the voltage of Node n, V.sub.i denotes the voltage of Node i, V.sub.n-1 denotes the voltage of Node n−1, ∂ V i ∂ V i - 1 denotes the influence degree of unit change of V.sub.i-1 caused by the change of the injected power of Node i−1 and its upstream Node on V.sub.i; b) When Node m is in the upstream of Node n, the calculation formula is as follows: ∂ V m ∂ P n ≈ ∂ V m ∂ P m .Math. ∂ P to , m ∂ P to , n = ∂ V m ∂ P m .Math. .Math. i = m + 1 n ⁢ ∂ P to , i - 1 ∂ P to , i ( 2 ) wherein P.sub.to.n denotes the active power flowing into Node n from the upstream branch, P.sub.to.m denotes the active power flowing into Node m from the upstream branch, P.sub.to.i denotes the active power flowing into Node i from the upstream branch, P.sub.to.i-1 denotes the active power flowing into Node i−1 from the upstream branch, ∂ P to , i - 1 ∂ P to , i denotes the influence degree of unit power change of P.sub.to,i caused by Node n or its downstream Nodes on P.sub.to,i-1; c) Node n and Node m are on different branches, Node e is the common node of two branches of Node n and Node m, the calculation formula is as follows: ∂ V m ∂ P n = ( ∂ V e ∂ P n / ∂ V e ∂ P e ) .Math. ∂ V m ∂ P e ( 3 ) wherein, V.sub.e denotes the voltage of Node e, P.sub.e denotes the injected active power of node e, ∂ V m ∂ P e ⁢ ⁢ and ⁢ ⁢ ∂ V e ∂ P n are obtained by formula (1) and formula (2), respectively; in the above three calculation cases, for any Node n, the calculation formulas are as follows: ∂ V n ∂ V n - 1 = V n 2 V n 2 - ( R n ⁢ P to , n + X n ⁢ Q to , n ) ( 4 ) { ∂ V n ∂ P 1 = - R 1 V 1 ∂ V n ∂ P n = - .Math. i = 1 n ⁢ [ R i V i .Math. ( .Math. j = i + 1 n ⁢ ⁢ ∂ P to , j - 1 ∂ P to , j ) .Math. ∂ P to , n ∂ P n ] ≈ - .Math. i = 1 n ⁢ ( R i V i .Math. .Math. j = i + 1 n ⁢ ⁢ ∂ P to , j - 1 ∂ P to , j ) , n > 1 ( 5 ) ∂ P to , n - 1 ∂ P to , n = V n 3 + 2 ⁢ P to , n ⁢ R n ⁢ V n - 2 ⁢ R n ⁡ ( P to , n 2 + Q to , n 2 ) .Math. ∂ V n ∂ P n V n 3 ( 6 ) wherein, V.sub.1 denotes the voltage of Node 1, R.sub.1 and X.sub.1 denote the branch resistance and reactance between Node 0 and Node 1 respectively, and P.sub.1 denotes the injected active power of Node 1; P.sub.to.j denotes the active power flowing into Node j from the upstream branch; P.sub.to.j-1 denotes the active power flowing into Node j−1 from the upstream branch; R.sub.i and X.sub.1 denote the branch resistance and reactance between Node i−1 and Node i respectively; R.sub.n and X.sub.n denote the branch resistance and reactance between Node n−1 and Node n respectively; the derivations of ∂ P to , n - 1 ∂ P to , n ⁢ ⁢ and ⁢ ⁢ ∂ V n ∂ P n cannot be obtained directly and the iteration process is required; at the first iteration, the increment of line losses is negligible, i.e. ∂ P to , i ∂ P to , i + 1 ≈ 1 , ∀i=1, 2, . . . , n; under the assumption, the approximation of ∂ V n ∂ P n , ( ∂ V n ∂ P n ) * can be expressed as follows: ( ∂ V n ∂ P n ) * = - .Math. i = 1 n ⁢ ( R f V .Math. .Math. j = i + 1 n ⁢ ∂ P to , j - 1 ∂ P to , j ) ≈ - .Math. i = 1 n ⁢ R i V i ( 7 ) the second iteration using the result of the first iteration, i.e., put formula (7) into formula (6), at this point, ∂ P to , n - 1 ∂ P to , n can be expressed as follows: ∂ P to , n - 1 ∂ P to , n = V n 3 + 2 ⁢ P to , n ⁢ R n ⁢ V n - 2 ⁢ R n ⁡ ( P to , n 2 + Q to , n 2 ) .Math. .Math. i = 1 n ⁢ R i V i V n 3 ( 8 ) then put formula (8) into formula (7) to obtain the voltage-power sensitivity ∂ V n ∂ P n with approximate accuracy (Inuzuka [col 2-9] “adjusts the distribution line voltage - controlling the reactive current injected into the distribution line so that the distribution line voltage kept to the reference value - voltage stabilization - evaluation function takes the system voltage as a variable is appropriate - voltage fluctuation corrected locally by a proper voltage control apparatus” [abstract] “electric power system - fluctuation of system voltage - stabilization of the system voltage by generating a driving signal of a switch” see Fig. 1-10, evaluation function obviously provides the provides the steps of load flow analysis as in the limitation based on voltage-power sensitivity to obtain the optimized voltage regulation, reference Patel in PTO-892 provides the detail load flow analysis).

As to claim 5, the combination of Inuzuka and Schlueter disclose all the limitations of the base claims as outlined above.  
The combination further discloses The quick-response voltage control method of distribution systems considering multiple participants claimed according to claim 2, wherein Step 3) includes: the reward π.sub.DSO given by the DSO is determined by the cost of voltage before and after the voltage control, which the calculation formula is as follows: π DSO = CV ⁡ ( V before ) - CV ⁡ ( V after ) ( 9 ) CV ⁡ ( V ) = 1 n .Math. .Math. i = 1 n ⁢ ( 1 - V n Δ ⁢ ⁢ V err ) α ( 10 ) wherein, V.sub.before and V.sub.after denote voltage vectors before and after voltage regulation respectively; V={V.sub.i|i∈[1, n]}; ΔV.sub.err is the maximum allowable voltage deviation; the adjustable variable α is even number; the reward π.sub.DSO is only related to the voltage vector before and after voltage regulation, and is irrelevant to the numbers and strategies of MG agents; therefore, the proposed method applies Shapley value to distribute the reward π.sub.DSO; the profit function of MGi can be formulated as: R.sub.MGi(ΔP.sub.MGi)=π.sub.MGi(ΔP.sub.MGi)−C.sub.MGi(ΔP.sub.MGi)  (11) wherein ΔP.sub.MGi denotes the strategy of MGi in the voltage regulation process, i.e., the power regulation of MGi; π.sub.MGi (ΔP.sub.MGi) and C.sub.MGi (ΔP.sub.MGi) denote the reward and cost of MGi in the voltage regulation process respectively (Schlueter [col 65-75] “obtain loadflow solutions - coordination of voltage rescheduling control for outages - to agents in different control regions anticipated - posturing control provide modest change in voltage setpoint on a shared subset of the control set for the two control regions - benefit to the other control region - ATC constraints for each load pocket incorporated - computes locational marginal prices - compute an hourly updated locational marginal price for congestion - provide incentives for customers” See Fig. 1-22 Table 1-10, load flow analysis and coordination of voltage control provides incentives obviously provides the reward based on cost function)

As to claim 6, the combination of Inuzuka and Schlueter disclose all the limitations of the base claims as outlined above.  
The combination further discloses The quick-response voltage control method of distribution systems considering multiple participants claimed according to claim 2, wherein the Step 3) includes: for MGi, when a voltage excursion occurs, the MAS obtains the voltage-power sensitivity required in the current-voltage regulation process, and sends the voltage-power sensitivity, the nodes with voltage violation and their voltage magnitudes to the MG Agents at all MGs participating in the current-voltage regulation; then, all agents of the MG carry out game bidding: firstly, the i-th MG agent determines the current cost function, and according to the voltage-power sensitivity, the nodes with voltage violation and their voltage magnitudes to maximize its interests, the objective function is: Max{π.sub.MGi(ΔP.sub.MGi)−C.sub.MGi(ΔP.sub.MGi)}  (12) wherein π.sub.MGi (ΔP.sub.MGi) and C.sub.MGi (ΔP.sub.MGi) denote the reward and cost of MGi in the voltage regulation process respectively; the MGi agent makes a decision ΔP.sub.MGi and reports it to all agents of MG; then according to the strategies of other MG agents, the MGi agent updates its own strategy using the relaxation algorithm and makes the decision and reports it to all agents of MG again; all the MG Agents repeat the process of game bidding of the i-th MG agent until all the MG agents no longer change their strategies; therefore, the distribution system runs at the Nash equilibrium point ΔP.sub.MG*=(ΔP.sub.MG1*, ΔP.sub.MG2*, . . . , ΔP.sub.MGn*) of this game bidding, for MGi, the calculation formulas are as follows: Δ ⁢ ⁢ P MGi * = arg ⁢ ⁢ max Δ ⁢ ⁢ P MGi ⁢ ⁢ R MGi ⁡ ( Δ ⁢ ⁢ P MG ⁢ ⁢ 1 * , Δ ⁢ ⁢ P MG ⁢ ⁢ 2 * , .Math. ⁢ , Δ ⁢ ⁢ P MGi , .Math. ⁢ , Δ ⁢ ⁢ P MGn * ) ( 13 ) wherein, R.sub.MGi (ΔP.sub.MG1*, ΔP.sub.MG2*, . . . , ΔP.sub.MGi, . . . , ΔP.sub.MGn*) is the final revenue function of the i-th MG (Inuzuka [col 2-9] “adjusts the distribution line voltage - controlling the reactive current injected into the distribution line so that the distribution line voltage kept to the reference value - voltage stabilization - evaluation function takes the system voltage as a variable is appropriate - voltage fluctuation corrected locally by a proper voltage control apparatus” [abstract] “electric power system - fluctuation of system voltage - stabilization of the system voltage by generating a driving signal of a switch” see Fig. 1-10, evaluation function obviously provides the provides the steps of load flow analysis as in the limitation based on voltage-power sensitivity to obtain the optimized voltage regulation, reference Patel in PTO- 892 provides the detail load flow analysis).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Kuroda, et al. USPGPub No. 20190148977 A1discloses a voltage and reactive power monitoring/control device for a power system for monitoring a status of the power system and maintaining balance between a voltage and a reactive power.
Mokhtari, et al. USPGPub No. 20150288181 A1 discloses a method for maintaining reliability of electric power/energy systems minimizing electricity cost and facilitating demand-side use and distributed electric energy resources. 
Jia, et al. USPGPub No. 20150094968 A1 discloses a market-oriented energy distribution using smart grids for the active management and trading securities and resources via energy exchange markets. 
Patel, USPGPub No. 20190296548 A1 discloses a method of load flow computation in power flow control and voltage control for an electrical power system.
Kong, et al. USPGPub No. 20190108600 A1 discloses a method for a power system to optimize operation in micro-grid with multi-agent structure.
Schlueter, USP No. 5594659 A discloses a method for planning of electrical power transmission systems to perform a voltage stability assessment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119.